Case: 14-10548      Document: 00512776880         Page: 1    Date Filed: 09/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10548                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        September 22, 2014
BORMIO INVESTMENTS, INCORPORATED,                                          Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant
v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee for CitiGroup
Mortgage Loan Trust 2007-WFHE4, Asset-Backed Pass Through
Certificates, Series 2007-WFHE4

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:13-CV-965


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM:*
       In this case alleging violations of the Texas constitution arising from a
mortgage transaction, Bormio Investments appeals from the district court’s
final judgment granting Defendant’s motion for summary judgment based
upon the statute of limitations.         The parties acknowledge our decision in
Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 673-74 (5th Cir.), cert.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10548     Document: 00512776880      Page: 2    Date Filed: 09/22/2014



                                  No. 14-10548
denied, 134 S. Ct. 196 (2013) holding that the statute of limitations for such
claims is four years under Texas law. More than four years passed between
the date of the alleged violations and the date the lawsuit was filed. Therefore,
Defendant argues that Priester is dispositive and that Bormio’s appeal is
frivolous. Defendant filed a motion seeking sanctions for a frivolous appeal.
      For its part, Bormio does not dispute that if Priester applies, the statute
of limitations has run. Instead, it argues that the subsequent Texas Supreme
Court case of Finance Commission of Texas v. Norwood, 418 S.W.3d 566 (Tex.
2014) demonstrates that Priester was wrongly decided. Although Norwood
addresses the same section of the Texas constitution as the one at issue here,
it has nothing to do with the statute of limitations. Id. Neither party has cited,
and we have not located, any case that would represent an intervening change
in the law allowing us to reconsider Priester; accordingly, under our rule of
orderliness, we are bound by Priester. See Jacobs v. Nat’ Drug Intelligence Ctr.,
548 F.3d 375 (5th Cir. 2008)(“It is a well-settled Fifth Circuit rule of orderliness
that one panel of our court may not overturn another panel’s decision, absent
an intervening change in the law . . . .”). The district court did not err in
granting a summary judgment to Defendant.
      Although we caution Bormio’s attorneys not to file frivolous appeals, we
conclude that sanctions are not warranted in this case.          Accordingly, the
judgment of the district court is AFFIRMED. The motion for sanctions on
appeal is DENIED.




                                         2